CONFIDENTIAL Privileged SETTLEMENT & TECHNOLOGY ACCESS AGREEMENT relating to Biosuccinium™ Technology between Reverdia V.O.F. and BioAmber Inc. Dated 14th December 2015 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL Privileged 14th December 2015 Contents Clause Page 1 DEFINITIONS5 Definitions5 2 GRANT5 Non-Assert5 Access Rights6 Improvements6 Exclusion of Reverdia Yeast Strain7 3 REMUNERATION8 Initial payment8 Royalty9 Minimum Royalty9 Additional minimum Royalty9 4 PAYMENTS10 Payments10 Gross-up10 Audit11 5 INTELLECTUAL PROPERTY11 Enforcement11 6 REPRESENTATIONS AND WARRANTIES11 Warranties by Reverdia11 Warranties expressly not provided by Reverdia12 Warranties by BioAmber13 7 LIMITATION OF LIABILITY13 8 TERM AND TERMINATION14 Term14 Termination14 Termination by Reverdia15 Termination by BioAmber16 Effect of termination / survival17 9 CONFIDENTIALITY17 Confidential Information17 10 ASSIGNMENT18 Assignment by Reverdia18 Assignment by BioAmber18 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.2 / 25 CONFIDENTIAL Privileged 14th December 2015 11 MISCELLANEOUS19 Future IP19 Further assurances20 Entire agreement20 Waiver20 Announcements20 Provisions concerning the Yeast Expert, the Independent Expert and the IP Expert21 Amendment21 Third party rights21 Costs21 Language21 Notices21 Invalidity23 Counterparts23 12 DISPUTE RESOLUTION23 Arbitration23 Equitable or injunctive relief24 13 GOVERNING LAW24 Schedules Schedule 1 Definitions Schedule 2 Patents Schedule 3 Joint press release Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.3 / 25 CONFIDENTIAL Privileged 14th December 2015 SETTLEMENT & TECHNOLOGY ACCESS AGREEMENT THIS AGREEMENT IS MADE BETWEEN: Reverdia V.O.F., a general partnership between DSM Succinic Acid B.V. and Roquette B.V., with its address at the Urmonderbaan 20H in Geleen, the Netherlands and trade Register number 54120551 ("Reverdia"); and BioAmber Inc., a public company listed on the New York Stock Exchange NYSE Euronext under the symbol BIOA, having a corporate office located at 1250 Rene-Levesque West, Suite 4310, Montreal, Quebec, Canada H3B 4W8 ("BioAmber").
